Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Introduction

2.   This action is response to the amendments filed on 12-04-2020. 
Claims 1-13 have been amended and claims 14-20 have been cancelled and claims 21-23 

have been added.  Claims 1-13 and 21-23 are pending.




Continued Examination Under 37 CFR 1.114
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-04-2020 has been entered.
 

Allowable Subject Matter

4.    Claims 1-13 and 21-23 are allowed over prior art record.


5.  The following is an examiner's statement of reasons for allowance:

The applicant's amendment, filed on 12-04-2020 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1-13 and 21-23 are set forth in according to the applicant's amendment state on pages 6-7.



                                                EXAMINER'S COMMENT
6.  Applicant should note that this application is co-pending with Patent number US PAT. 8,081,780 and since it appears that this application may issue first, 
applicant should take care to address any double-patenting issues
that may remain in the 16/247,186 application.


Conclusion

7.  The prior art made of record and not relied upon is considered pertinent

to applicant’s disclosure. Bouchard et al.  (US PAT.5,787,187) and Lindgren et al.(US PAT. 6,597,787) are cited to show other related METHOD AND DEVICE FOR IN EAR CANAL ECHO SUPPRESSION.

8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window

401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-18-2021